SECOND PRE-TRIAL ORDER
*1499A pre-trial conference in this matter was held on Tuesday, May 21, 1996 at 3:00 p.m. in the chambers of Judge Ann Marie Tracey, Chair of the Commission. Present were Geoffrey Stern, Disciplinary Counsel, Alvin E. Mathews, counsel for relator, Samuel B. Weiner, special counsel for relator, David C. Greer, counsel for respondent, and Keith T. Bartlett, Secretary to the Commission. The following matters were discussed and, where indicated, are orders of the Commission, effective May 24,1996.
1. Amended Answer. Counsel for respondent stated that an amended answer will not be filed.
2. Hearing. The hearing will begin as scheduled on Monday, June 10, 1996 and continue until completed. Counsel anticipate that the hearing will take four to five days to complete.
3. Witnesses. Counsel have exchanged witness lists. No testimony is expected to be offered by video deposition. If audio or video equipment is needed, counsel shall contact the Secretary to arrange for procurement, but operation of the equipment shall be the responsibility of counsel.
4. Production of Documents. By Tuesday, May 28, 1996, relator shall provide respondent with a copy of all documents intended to be introduced at the hearing, and five days thereafter respondent shall provide relator with a copy of all documents respondent intends to introduce at the hearing.
6. Exhibits. Counsel are to review their exhibits and stipulate authenticity, foundational requirements, and admissibility whenever possible. A notebook of exhibits is to be jointly prepared. Seven are to be brought to the hearing: the original for the court reporter, a copy for each member of the Commission, and a Commission copy which shall be given to the Secretary. Counsel are to indicate in the notebook any exhibit about which significant evidentiary issues may arise, with a brief summary of the issue.
6. Pre-Trial Statements. By Wednesday, June 5, each counsel shall prepare a pre-trial statement that contains (1) a summary of the case; (2) a list of the names of witnesses counsel expects to call; (3) an optional summary of the witness’ testimony; and (4) a discussion of contested and uncontested facts. Counsel shall file the statements with the Clerk of the Supreme Court and send a copy to each member of the Commission and the Secretary by 4:00 p.m. on June 5.
7. Rulings. After consultation with counsel, the parties agree that during the proceedings, rulings on objections, evidentiary issues, and other matters shall be made by the Chair, who at her option may consult with the other members of the Commission before ruling.
8. Modification. Modification of pre-trial orders, including deadlines, only occurs by order of the Commission. Pursuant to the Commission’s Order filed April 1, 1996, documents filed after a due date are stricken automatically unless the Commission has issued an entry that permits the submission of materials past the deadlines set.
9. Other. Counsel shall contact the Secretary if matters arise that require participation of the Chair, and the Secretary will consult with the Chair and schedule a conference call or make other arrangements.